The particular offense for which appellant was convicted was the sale of whiskey in a wet area, without a license.
In his motion for rehearing, appellant insists that there was no proof showing that Hockley County was a "wet" area. As pointed out in the original opinion, no statement of facts is before us for consideration; hence, we are unable to apprize appellant's contention. Moreover, under the terms of Art. 666-23, Vernon's Annotated Penal Code, all area of the State is "wet," except that which has been determined to be "dry." Unless the proof shows that the area is "dry," it is by law "wet."
The motion for rehearing is overruled.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.